Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 4/13/2021.  Claims 19 and 20 have been canceled and thus all rejections are withdrawn with respect to these claims.  Claims 1-18 have been amended.  Claims 21 and 22 are added.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues the coating in O’Leary et al. (US 4,342,613) is not spreading because they are applied as discrete discontinuous deposits.  Examiner submits the Applicant is taking an overly narrow view of “spreading.”  There is no reason the word “spreading” mandates flow or a continuous coating or shape change.  Rather, anything spread out is reasonably considered to be spread, including solid objects spread over an area.  For example, if you place 100 marbles over the surface of a table, they are spread across the table and the act of putting them there is reasonably described as spreading marbles on the table.  Thus, as previously argued, “spreading” as claimed is considered to be essentially equivalent to coating.  Such a recitation does not narrow the claim so as to exclude discrete discontinuous deposits.  The discrete discontinuous deposits are taken from a single area, the coating roller, and spread out uniformly all along the entire surface of a passing web.  The act of application is the “spreading” and subsequently 
Examiner further notes the discrete deposits have a viscosity in the range of 75-500 cps (See col. 4, lines 25-26, and note with is a viscosity readily capable of flow) and are pressed onto a substrates such as paper (See col. 4, line 38).  It’s inevitable that such deposits will undergo at least some local spreading between the uneven surfaces caused by the fibrous material forming the paper after application.  Further, nothing in the claim states “spreading” must occur during initial application and there is no doubt “spreading” occurs during bonding between the nip rollers in O’Leary.  Thus, it is unclear why this spreading during bonding couldn’t serve as the spreading in the claim as it would clearly occur over the surface to which the adhesive is applied, to an extent.  Thus, for multiple reasons, Applicant’s argument with respect to “spreading” is not found to be persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 11, 14-16, 18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Leary et al. (US 4,342,613).
Regarding Claim 1-2, 15, and 21, O’Leary et al. teaches a method for producing a multilayer film comprising:
 spreading a first component of a two-component adhesive on a first face of a first layer of film and a second component of the two-component adhesive on a first face of a second layer of film (See Fig. 1, col. 2, lines 30-31 and col. 2, line 63 to col. 3, line 22, wherein a separate component of a two-component adhesive is coated on two films; note any coating by a roll is considered to be “spreading” as claimed since the adhesive the roller causes the adhesive to be spread across the passing sheet in discrete deposits);
bringing the coated faces into contact to form the 2-component adhesive and join the two layers and winding the multilayer film directly after bonding (See Fig. 1 and col. 3, lines 17-22, wherein winding occurs directly after bonding).
Regarding Claims 4 and 18, O’Leary et al. teaches each component is coated at approximately the same coating density (See col. 3, lines 23-27), suggesting a weight ratio of about 1:1, which is within the claimed range.
Regarding Claim 11, O’Leary et al. teaches the two-component adhesive may include polyisocynates reacting with active hydrogen functional groups such as amines and alcohols (See col. 2, lines 49-53).
Regarding Claim 14, O’Leary et al. teaches the sheets may be paper, metal foils or polymers (See col. 4, lines 32-39).
Regarding Claim 16, O’Leary et al. teaches a distance between the nip [24] where any heating would occur and the rewind roller [26].  Examiner submits at least some cooling will occur over this distance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary et al. as applied to Claim 1.
Regarding Claim 8, O’Leary et al. teaches heated counter-rotating rollers [24] through which the film layers a conveyed to bring components of the adhesive together at a glue point (See Fig. 1 and col. 3, lines 43-50).  O’Leary teaches the components are not heated but the rollers “may reach 200 F.” See col. 3, line 47.  Examiner submits this implies less heating or no heating, or heating up to 200 F, i.e. 93 Celsius, would have been suitable.   Thus, Examiner submits any heating of the roller within the range of ambient to 93 Celsius, such as 57-63 Celsius, would have predictably been a suitable temperature for joining the adhesive.
Regarding Claims 9 and 10, O’Leary shows a small wrap of each film to be joined prior to joining and also shows a wrap of the combined laminate (See Fig. 1 at nip [24]).  The combined wrap of the left film (sheet A) before and after joining appears to be slightly above 90 degrees, and it would have been apparent such a wrap of the film during joining, i.e. around 90 degrees, of the single films/joined film would have been obvious as a suitable joining method.  Note such the combined range reads on what is instantly claimed (note the combined wrap claimed is (18+86) = 86 degrees to (23+78) = 101 degrees).  Further, the total wrap, whether or not before or after joining, would predictably provide equivalent heat to the adhesives, and there is no indication the degree of wrap before or after joining is relevant in O’Leary.  The degree of wrap before and after joining is impacted by the location of the rewind roller [26] and guide rollers [16],[21] in O’Leary, and it would have been apparent shifting positioning may be necessary due to space constraints.  Thus, Examiner submits it would have at least been obvious to a person having ordinary skill in the art at the time of invention to shift the 90+ degree of total wrap as needed before or after bonding, for example to 75 degrees prior to bonding and 20 degrees after bonding, because doing so would have predictably allowed adjustment of the rewind roller and guide rollers as may be needed for space constraints, while still maintaining the same or a similar overall wrap of the films during joining, thus predictably providing a suitable bonding at nip [24].

Claims 3, 5, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary et al. as applied to Claims 1 and 2, and further in view of VanMehren (US 5,458,926).
Regarding Claims 5, O’Leary et al. teaches the method of Claims 1 and 2 as described above.  O’Leary et al. further teaches the adhesive coating occurs via conventional gravure coating roll systems, other than the surface thereof (See col. 3, lines 34-35).  O’Leary fails to specifically teach the specific coating roll system claimed.  However, metering rollers are known to be connected to adhesive coating rollers, such as rollers [14] and [22] in O’Leary et al., so as to control the amount of adhesive supplied to the coating roller by adjusting the gap between the metering rollers (See, for example, VanMehren, col. 5, lines 43-51 and Fig. 3, teaching rotating metering rollers [58],[60] with an adjustable gap therebetween to control adhesive supply to coating roller [62]).  Examiner submits it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate such metering rollers to supply the coating rollers [14] and [22] in O’Leary et al., and adjust the gap therebetween, in order to control the metering of adhesive to the rollers [14] and [22] as desired and thus control the amount of adhesive applied to the sheets as needed.  Note anything allow adjustment of the gap is a “regulation device” as claimed.
Regarding Claims 3 and 17, O’Leary teaches the thickness of the final adhesive is 0.01 mils to 0.60 mils, i.e. 0.25 to 15.24 microns (See col. 3, lines 48-50).  Although O’Leary teaches only a coating thickness of 16 microns, as described above, varying the coating thickness to vary the amount of adhesive applied is known.  It would have been apparent such the coating thickness could been varied when the final adhesive layer desired to be thicker, i.e. 0.60 mils, or thinner, i.e. 0.01 mils, as long as there is still compression that allows for mixing in order to save costs on adhesive when less is needed.  
Note when using a 16 micron coating and a final coating thickness of 0.6 mils, i.e. 15.25 microns, as taught in O’Leary, the compression of the adhesive would go from 32 microns (16+16) to 15.25 microns, a compression of about 52% ((32-15.25)/32=0.52).  This suggests such compression would have been suitable to achieve proper mixing.  Thus, when desiring thinner adhesive layers, such as 0.01 mils, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to coat less adhesive thickness because doing so would have predictably saved adhesive, thus lessening cost, while still achieving enough adhesive compression for mixing.  Note 52% compression for a 0.01 mils, i.e. 0.25 microns, final adhesive bond, such as is taught in O’Leary, would occur when coating thicknesses of each adhesive component are 0.26 microns ((2t-0.25 microns)/2t=0.52, t=0.26).  Thus, Examiner submits it at least would have been obvious to a person having ordinary skill in the art at time of invention that coating thicknesses as low as 0.26 microns, and thus including the claimed range of 0.3 to 0.8 microns, would have been suitable to carry out adequate mixing while achieving final desired adhesive thicknesses such as 0.01 mils.  Using lower coating thicknesses for thinner final adhesive layers would have predictably allowed a manufacturer to utilize less adhesive and save costs.  Note Claim 19 is rejected for the same reasons as Claim 4 above.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary et al. as applied to Claims 11 above, and further in view of Ilkka et al. (WO 00/71343).
Regarding Claim 12-13, O’Leary et al. teaches the method of Claim 11, as described above.  O’Leary further teaches polyols, polyisocyanates, and reactive urethanes (See col. 2, lines 50-68), but fails to specifically recite the exact combination claimed.  However, it is known to utilize amino alcohols on organic chains, i.e. aliphatic, as a component to cure with isocyanates when form two-component polyurethane adhesives (See, for example, Ilkka et al. pages 5-6).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize isocynate as one component and aliphatic amino alcohol is a second component because doing so would have predictably created a suitable 2-component polyurethane adhesive for bonding substrates.  Note since such an adhesive has the same structure as claimed, it predictably has or could have had, a similar bonding strength as in claim 13.  Note it is always obvious to increase bonding strength within know methods to create a more secure bond.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary et al. as applied to Claims 21 above, and further in view of Howard (US 2015/0020949), or Howard in view of O’Leary et al.
Regarding Claim 22, O’Leary et al. teaches the method of Claim 21 as described above.  O’Leary et al. further teaches continuous, uniform coating on one layer (See col. 4, lines 30-32), but teaches the other layer must be in discrete deposits to provide mixing of the adhesives (See col. 2, lines 9-19).  However, it would have been apparent other methods of coating the components of a two-part adhesive on opposing webs to achieve suitable mixing to form the adhesive would have also been suitable.  Howard teaches separately coating each component of a two-part adhesive on each surface of sheets to be laminated, laminating the sheets at a nip, and causing mixing with an ultrasonic mixer (See page 2, paragraphs [0021]-[0024] and Fig. 2, and note the coatings are spread uniformly and continuously as shown in the figure).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a continuous, uniform coating and mix with an ultrasonic mixer as an alternative to applying the discrete adhesive in O’Leary et al. to cause mixing.  Doing so would have predictably produced a functionally equivalent mixed two-part adhesive while simplifying the adhesive coating process by allowing standard coating rollers that don’t need to be fabricated with precisely shaped recesses as in O’Leary.
It is further noted Howard could also be used as the primary reference.  Howard teaches all elements of Claims 1, 21, and 22 except for winding the film.  However, Howard teaches a flexible package product that would have likely been mass manufactured.  It is common to store such extended webs by winding them on rolls (See, for example, O’Learly, teaching rewind roll [26]) and thus it would have been obvious to a person having ordinary skill in the art at the time of invention to wind the laminate of Howard because doing so would have predictably allowed the laminated flexible package material to be easily stored for further use.

Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The is no specific reason to regulate the metering gap via detection of angular position of a metering roller in an equivalent two-component adhesive application process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/Primary Examiner, Art Unit 1746